IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47556

In the Matter of: John Doe I, John Doe II,       )
and John Doe III, Children Under                 )
Eighteen (18) Years of Age.                      )
                                                 )
STATE OF IDAHO, DEPARTMENT OF                    )
HEALTH AND WELFARE,                              )    Filed: February 10, 2020
                                                 )
       Petitioner-Respondent,                    )    Karel A. Lehrman, Clerk
                                                 )
v.                                               )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
JANE DOE (2019-40),                              )    BE CITED AS AUTHORITY
                                                 )
       Respondent-Appellant.                     )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. Courtnie R. Tucker, Magistrate.

       Judgment terminating parental rights, affirmed.

       Aaron Bazzoli, Canyon County Public Defender; Alex W. Brockman, Deputy
       Public Defender, Caldwell, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Teri A. Whilden, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jane Doe (2019-40) appeals from the judgment terminating her parental rights. Doe
argues that the magistrate court erred in concluding that termination of her parental rights is in
the best interests of the children. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        Doe is the mother of the three minor children in this action. Police removed the two
older children, John Doe I and John Doe II, from Doe’s care after substantiating a report that


                                                 1
Doe had bruised the eldest child’s upper lip while covering his mouth to stifle his crying. The
two children were then placed in the protective custody of the Idaho Department of Health and
Welfare. Case plans were developed for Doe and the children’s fathers. 1 While the child
protection case was pending, John Doe III was born. Because Doe had made little progress on
her case plan, Doe III was also taken into the Department’s protective custody.
       The State eventually filed a petition to terminate the parental rights of Doe and the
children’s fathers. Neither father contested the termination of his parental rights. Following
trial, the magistrate court terminated Doe’s parental rights after finding clear and convincing
evidence that she had neglected the children and that termination is in their best interests. 2 Doe
appeals.
                                                II.
                                  STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). In a termination proceeding, due process and the
substantial evidence test requires the trial court’s findings be supported by clear and convincing
evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); Doe v. Doe, 143 Idaho 343, 346, 144
P.3d 597, 600 (2006); State v. Doe, 143 Idaho 383, 386, 146 P.3d 649, 652 (2006). Clear and
convincing evidence is generally understood to be evidence indicating that the thing to be proved
is highly probable or reasonably certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060
(2006). Further, the magistrate court’s decision must be supported by objectively supportable
grounds. Doe, 143 Idaho at 346, 144 P.3d at 600. The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order terminating parental
rights. Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65.


1
       Although Doe is married, she is not married to the biological and legal father of John
Doe I. Doe’s husband is, however, the presumptive legal father of John Doe II and John Doe III.
However, the biological father of these children remains unknown.
2
       The magistrate court also terminated the parental rights of the two fathers involved in this
case. The decision to terminate their parental rights is not at issue in this appeal.

                                                2
                                                 III.
                                            ANALYSIS
       Doe argues the magistrate court erred in concluding that termination is in the children’s
best interests.   Specifically, Doe asserts that the magistrate court failed to give proper
consideration to the children’s lack of permanent placement at the time of trial and Doe’s
potential to reunify with the children if given adequate mental health services.           The State
responds that the magistrate court’s decision to terminate was correct and had proper evidentiary
support. We affirm the magistrate court’s decision.
       As alluded to above, Doe does not challenge the magistrate court’s conclusion that the
State established a statutory ground for termination or that the children were in the Department’s
custody for fifteen of the past twenty-two months.          Thus, our only task is to review the
magistrate court’s conclusion that termination is in the children’s best interests.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       The magistrate court concluded that terminating Doe’s parental rights is in the children’s
best interests due to her complete disengagement from parenting, unwillingness to access
available services to improve her situation, and the risk that she may physically abuse the
children. In support of this conclusion, the magistrate court found that Doe had injured the eldest
child while attempting to stifle his crying. The magistrate court further found that Doe took no
steps to improve her parenting skills, made no progress on her case plan during the course of the
protection case, and failed to demonstrate she had obtained stable housing or income. Despite


                                                  3
repeated offers of visitation, Doe visited the children only once. Consequently, the magistrate
court found that there remained a risk that Doe would abuse the children again if placed back in
her care.   Additionally, the children needed therapy services when they came into the
Department’s custody. The two older children suffered speech delays and aggression issues
while the younger child required physical therapy to address an issue with his neck. Despite
Doe’s lack of participation in their therapy, the magistrate court found that the children showed
significant improvement while in foster care.
       Doe does not challenge the above-described findings. Rather, Doe first argues that the
magistrate court failed to consider that leaving the children in her custody was the surest and
quickest route to provide the children with permanency and stability. Although the children had
yet to receive a permanent adoptive placement at the time of the termination trial, they were in a
pre-adoptive placement and were wellbonded with those foster parents. It is possible that these
potential parents will decline to adopt the children; however, that does not mean the children’s
permanency and stability would be better served by leaving the children in Doe’s custody. The
magistrate court’s findings related to Doe’s disengagement with the children, lack of progress on
her case plan, and failure to demonstrate either a stable income or housing undermine the
assertion that Doe was a viable avenue to provide permanency and stability to the children.
       Doe’s alternative argument--that the magistrate court failed to take adequate
consideration of her potential to reunify with the children if given in-home mental health
treatment--is also unavailing. The magistrate court found that Doe demonstrated an inexplicable
unwillingness to engage the outside world during the child protection case. After the children
were taken into the Department’s custody, Doe expressed fears and anxiety about leaving her
home and riding in cars. Doe’s case worker responded by referring Doe for an initial mental
health evaluation in her home. Despite Doe’s inability to identify any specific symptoms of
mental illness, the evaluator found that Doe suffered from mild depression.         Although the
Department offered Doe additional mental health services, she failed to follow up on the offer.
       Doe asserts that “it seems reasonable” that she could complete a case plan that provided
her in-home mental health services. However, the record does not contain evidence supporting
this assertion. Doe submitted no medical evidence showing she suffered fears of leaving her
home due to a mental illness or how in-home treatment would have affected her ability to parent.


                                                4
Doe had the right to submit evidence showing how support services would have assisted her in
parenting. See Idaho Dep’t of Health & Welfare v. Doe, 151 Idaho 498, 509, 260 P.3d 1169,
1180 (2011). However, Doe failed to present such evidence and does not allege that she was
prevented from doing so. Consequently, we hold that Doe has failed to show error in the
magistrate court’s decision to terminate her parental rights.
                                                 IV.
                                         CONCLUSION
       There was clear and convincing evidence supporting the magistrate court’s conclusion
that terminating Doe’s parental rights is in the children’s best interests. Doe has failed to show
error in the magistrate court’s conclusion.       Accordingly, the magistrate court’s judgment
terminating Doe’s parental rights is affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                 5